DETAILED ACTION
This office action follows a reply filed on January 27, 2021.  Claims 1, 7 and 11 have been amended.  Claims 1, 7, 8, 10, 11 and 13-16 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the hot melt adhesive to comprising a specific combination of components, where the fungicide is now limited by Markush grouping to those listed.
Additionally, KR ‘800 requires the inclusion of a rosin tackifier, whereas the instant invention claims the inclusion of a hydrocarbon resin tackifier.
However, upon further consideration, a new ground(s) of rejection is proposed, below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104087208; however, for convenience, the Google patents translation will be cited below.
CN ‘208 discloses a high viscosity hot melt adhesive comprising the following (Abstract):
70-76 parts ethylene-vinyl acetate copolymer, which meets applicants’ (i);

3-4 parts vinyl acetate, which meets applicants’ 
1-2 parts beta-hydroxyalkyl amide, which meets applicants’ crosslinking agent;
1-2 parts allyl polyethylene glycol, which meets applicants’ crosslinking agent;
0.6-1 parts antioxidant 16;
0.7-1 part 1,2-benzisothiazolin-3-one, which meets applicants’ (ii); 
2-4 parts glyceryl tristearate, which meets applicants’ surfactant; 
10-13 parts C5 petroleum resin, which meets applicants’ hydrocarbon resin tackifier;
0.3-0.5 parts polyethylene, described as reducing melt viscosity, which meets applicants’ rheology modifier;
2-3 parts graphite fluoride, which meets applicants’ filler; 
1-2 parts heavy calcium carbonate, which meets applicants’ filler; and 
8-13 parts bonding aid, which meets applicants’ adhesion promoter.
 
Please consider MPEP 2111.03Transitional Phrases (III) Consisting Essentially Of:
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.

While some of the components in the above hot melt adhesive may or may not be claimed or included in applicants’ “additives”, these do not materially affect the basic and novel characteristics of the claimed invention, as CN ‘208 teaches a hot melt adhesive comprising a fungicide.  Therefore, the hot melt adhesive of CN ‘208 meets the claimed hot melt adhesive.
CN ‘208 anticipates instant claim 14.

Claim Rejections - 35 USC § 103
Claims 1, 7, 8, 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170048059 in view of WO 2008/046746, as evidenced by Baetzold (US 5,827,913), as optionally as evidenced by WO 01/41564; however, for convenience, the Google patents translation of KR ‘059 will be cited below.
KR ‘059 teaches attaching a filter to a filter frame using a hot melt adhesive, which can be used for filtering contaminants from the air, exemplifying a hot melt adhesive comprising 50 wt% ethylene vinyl acetate, 5 wt% of polyethylene wax, 40 wt% of a tackifier, 5 wt% polybutene, and a small amount of antioxidant, the adhesive melting at 165ºC (p. 4, Example 1), giving a general description of the adhesive as comprising 10-70 wt% polyolefin, specifically listed to include ethylene vinyl acetate polymer, 10-60 wt% petroleum resin or tackifier resin, 1-35 wt% wax, and 1-10 wt% additive, where the additive includes an antioxidant, a plasticizer, pigment, and the like (p. 3).

WO ‘746 teaches thermoplastic polymer articles protected from infestation by mites, by incorporation of an acaricide agent specifically listed to include 2-n-octyl-4-isothiazolin-3-on, 4,5-di-chlor-N-n-octyl-isothiazolin-3-on, and/or n-butyl-1,2-benzisothiazolon-3-on, teaching final articles to include filters (Abstract), teaching that these compounds are present in the polymer in an amount of 0.02-5 wt% (p. 5, ll. 1-4), teaching that the acaricide agents are able to withstand processing conditions such as high temperatures (p. 5, ll. 22-26), teaching the preferred polymer substrates to include EVA (p. 11, ll. 5-10), and teaching the polymer resin containing the agents as being used for adhesives (p. 25, ll. 30-33).
Optionally, WO ‘564 teaches that isothiazolin-3-ones are suitable for use as biocidal agents for reducing dust mites in air filters of the type used in air conditioning and ventilation systems (p. 6, ll. 13-17).
Baetzold teaches “Typical hot melt adhesive additives include antioxidants, fragrances, colorants such as pigments and dyes, fire retardants, as well as various medicinal components such as antibiotics, antiseptics, antifungal agents, etc.” (col. 4, 26-29).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated 0.02-5 wt% of  2-n-octyl-4-isothiazolin-3-on, 4,5-di-chlor-N-n-octyl-isothiazolin-3-on, and/or n-butyl-1,2-benzisothiazolon-3-on into the hot melt adhesive of KR ‘059, as KR ‘059 teaches Baetzold teaches that antifungal agents are typical additives used in the art of hot melt adhesives.
The amount of acaricide agent overlaps with the claimed range of 0.01-0.5 wt% fungicide, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
KR ‘059 in view of WO ‘562 is prima facie obvious over instant claims 1, 7, 10, 11 and 13.
As to claim 8, KR ‘059 in view of WO ‘746, optionally WO ‘564 and Baetzold teaches the claimed combination of ethylene vinyl acetate hot melt adhesive and 0.02-5 wt% of a fungicidal agent comprising one of the claimed isothiazolinones, where WO ‘746 teaches these agents as suitable for use in adhesives, for use in EVA, and for use as part of filters to reduce mites, where Baetzold teaches antifungal agents as conventional additives for hot melt adhesives and WO ‘564 teaches that these same agents can be used to treat the components of filters used in air-conditioning, ventilation and air filtration systems Baetzold to meet the claimed test measured according to DIN ISO 846.
As to claim 14, the language “consisting essentially of” limits the claimed hot melt adhesive to the specified materials and those that do not materially affect the basic and novel characteristics of the adhesive.  Applicants actually disclose that polybutene can be used as a rheology additive (see specification, p. 8, [0034]); therefore, one of ordinary skill in the art would not expect this component to materially affect the basic and novel characteristics of the adhesive.  Even further, polybutene is described as a rheology modifier, which is listed as a suitable additive (v).
Claims 15 and 16 can be similarly rejected as claims 10 and 11, above.

Response to Arguments
Applicant's arguments filed January 27, 2021 with respect to KR ‘059 have been fully considered but they are not persuasive. 
Applicants argue that claims 1 and 14 do not require the requisite plasticizer of the hot melt adhesive of KR ‘059.  
Claims 1 and 14 do not exclude the presence of plasticizers.
Applicants disclose polybutene as a rheology modifier, which is claimed as a possible additive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have limited the adhesive to comprising the claimed components, the combination of which was not previously required by all claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768